Citation Nr: 0428639	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tennis 
elbow.

2.  Entitlement to service connection for ulnar neuropathy, 
claimed as a right (dominant) finger problems.

3.  Entitlement to service connection for degenerative 
arthritis of the hands.

4.  Entitlement to service connection for rheumatoid 
arthritis of multiple joints.

5.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease, status post myocardial 
infarction.  

6.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  

7.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran retired from the Coast Guard with more than 20 
years of service in July 1998.   

The claims concerning status post myocardial infarction and 
lumbosacral strain come to the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision.  The veteran 
filed a notice of disagreement in October 1998, the RO issued 
a statement of the case in September 1999, and the veteran 
filed a timely Form 9 in November 1999.  (By a September 1999 
rating decision, the RO (in pertinent part) increased the 
rating for lumbosacral strain to 10 percent.  The claim for 
increased rating remains on appeal, however.).

The claims concerning bilateral tennis elbow, ulnar 
neuropathy (claimed as right finger problems) and 
degenerative arthritis of the hands were denied by the RO by 
its September 1999 rating decision.  The veteran filed 
notices of disagreement in October 1999, the claims were 
referenced in an April 2002 supplemental statement of the 
case, and the veteran perfected his appeals in a June 2002 
Form 9.  In its April 2002 supplemental statement of the 
case, the RO inexplicably referred to the claim concerning 
degenerative arthritis of the hands as being one to reopen, 
but it is in fact a claim for service connection on the 
merits.  

The procedural posture of the claims concerning rheumatoid 
arthritis of multiple joints and for GERD is discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

General duty to assist

On the November 1999 Form 9 which perfected the claims 
concerning cardiac and lumbar disabilities, the veteran asked 
for a local hearing.  The Form 9 was accompanied by other 
written statements discussing many of the veteran's other 
claims (which were later perfected).  He also appeared to 
reference these other claims on the Form 9 itself.  To date, 
the RO has not scheduled a local hearing nor has the veteran 
withdrawn this request.  Therefore, a local hearing should be 
scheduled with regard to all the claims currently on appeal.  

In a June 2004 statement, the veteran advised that he was 
receiving medical care from the 6th Medical Group at MacDill 
Air Force Base Hospital, and he submitted a release form so 
that the RO could seek these records.  These records have not 
been associated with the claims folder, and should be sought. 

Coronary artery disease, status post myocardial infarction; 
lumbosacral strain

The veteran most recently underwent a VA cardiology 
examination and testing in March 1999.  Obviously, a more 
contemporaneous examination is necessary to evaluate the 
veteran's claim for a higher rating.  Although the veteran 
recently underwent a VA examination of his low back (in 
January 2004), by the time this case has returned from 
remand, the report of this examination will not be 
sufficiently contemporaneous.  Therefore, a new VA 
examination of the veteran's low back should be conducted on 
remand as well.  Updated treatment records should be obtained 
before the new examination.  



Bilateral tennis elbow, ulnar neuropathy, claimed as a right 
(dominant) finger problems, and degenerative arthritis of the 
hands

The relevant medical pertaining to these conditions is 
summarized below.  In short, a new VA examination is needed 
to ascertain the diagnosis and etiology of any current 
bilateral tennis elbow, ulnar neuropathy, and/or degenerative 
arthritis of the hands.

Service medical records reflect that at a September 1971 
enlistment examination and an April 1975 extension 
examination, the veteran denied any history of arthritis, 
rheumatism, or bursitis, or bone, joint, or other deformity.  
Both examinations revealed normal upper extremities.  At an 
October 1977 VA examination, he made no complaints concerning 
his upper extremities, and no clinical findings were made in 
that regard.  At a November 1980 VA examination, he said that 
he was not having any problems and that he wanted to reenter 
the service.

At examinations in September 1984 (for enlistment) and July 
1987 (for reenlistment), the veteran denied any history of 
arthritis, rheumatism, or bursitis, or any bone, joint, or 
other deformity.  Both examinations revealed normal upper 
extremities.  

In April 1989, the veteran was involved in an automobile 
accident.  At the emergency room, he initially complained of 
neck and upper back pain.  He also reported that his right 
arm started shaking immediately after the accident.  He was 
evaluated in July 1989 by a private physician for numbness 
over his right hand in the entire hand distribution.  Tests 
conducted in August 1989 revealed bilateral carpal tunnel 
syndrome and probable left ulnar groove syndrome.  (By a 
September 1999 rating decision, the RO denied service 
connection for bilateral carpal tunnel syndrome, and the 
veteran failed to perfect an appeal on this claim).  

At a March 1992 quadrennial examination, the veteran denied 
any history of arthritis, rheumatism, or bursitis, or bone, 
joint, or other deformity.  Examination revealed normal upper 
extremities.  In January 1996, the veteran requested that a 
medical entry be made concerning "poor circulation" in his 
right ring finger.  He reported his history of bilateral 
carpal tunnel syndrome. 

Subsequently in January 1996, the veteran underwent another 
quadrennial examination.  He complained of (in pertinent 
part) pain in multiple joints, including his elbow and 
fingers.  He also complained that his right ring finger 
would, at times, lose all blood circulation.  A January 1996 
consultation revealed bilateral carpal tunnel syndrome.  At a 
March 1996 quadrennial examination, the veteran's upper 
extremities were normal.  At a March 1997 evaluation for skin 
lesions, the veteran was initially assessed to have soft 
tissue "fibrosity" of the right middle finger.  A 
subsequent radiological examination in March 1997 revealed no 
evidence of foreign body or other bone or joint abnormality.  

At a June 1997 separation examination, the veteran reported 
carpal tunnel syndrome in both hands and that his elbows hurt 
when picking things up.  Examination revealed normal upper 
extremities.    

In November 1998, he sought VA treatment for tender fingers.  
He was assessed as having (in pertinent part) degenerative 
joint disease.  At a March 1999 VA examination, he reported 
that he had had a ten-year history of bilateral tennis elbow, 
which occurred daily while he worked.  He also reported 
numbness and tingling in the right ring finger.  Following 
the examination, he was diagnosed as having, in pertinent 
part, degenerative arthritis of the hands and 
peripheral/ulnar neuropathy of the right hand.  A March 1999 
VA x-ray of the hands actually revealed no bone or joint 
abnormality, however.  

At a March 2000 VA examination, the veteran complained of 
pain and weakness in both wrists.  He reported that he had 
been diagnosed as having carpal tunnel syndrome over 10 years 
before, and had been using wrist braces (he had not undergone 
any surgery).  He said that while in the service, he 
primarily performed a lot of maintenance tasks such as 
welding and construction, which involved a lot of chipping 
and hammering.  He noted the onset of pain that had become 
progressive over the years in the sense that any time he 
tried to use his hands he would develop cramping.  His hands 
would apparently go numb and he could perform a task for only 
a very short time before pain and numbness set in.  He then 
would have to rest his hands.  Electrodiagnostic testing in 
April 2000 revealed right median nerve entrapment at the 
wrist.  

At a September 2000 VA outpatient visit, he complained of 
body aches, including in his hands.  Following an 
examination, he was assessed as having osteoarthritis 
(although an actual x-ray report was not referenced).  

In a June 2002 memorandum, a physician's assistant from 
MacDill Air Force Base asked that the veteran's request for 
VA benefits be reconsidered.  The physician's assistant 
further wrote, in pertinent part, that he had reviewed the 
veteran's service medical records and noted complaints of and 
treatment for bilateral hand/wrist pain and ulnar neuropathy.  
According to the physician's assistant, the veteran's 
osteoarthritis did not exist prior to service.  

A new VA examination should be conducted to determine whether 
the veteran actually has any current bilateral tennis elbow, 
ulnar neuropathy (claimed as right (dominant) finger 
problems), and/or degenerative arthritis of the hands, and if 
so, whether any such condition(s) are related to service.

Rheumatoid arthritis of multiple joints

By a September 1999 rating decision, the RO denied service 
connection for rheumatoid arthritis of multiple joints.  The 
veteran appeared to indicate his disagreement with this 
denial in an October 1999 written statement which he entitled 
"Arthritis" and referenced his fingers, hands, elbows, 
shoulders and hips joints.  To date, the RO has not issued a 
statement of the case on this claim, and this should be done.  

GERD

By a September 1999 rating decision, the RO granted service 
connection for GERD and assigned an initial noncompensable 
rating.  The veteran indicated his disagreement with this 
initial rating in an October 1999 written statement, in which 
he stated that he was seeking a rating of 10 percent "or 
more."  By a January 2000 rating decision, the RO increased 
the rating for GERD to 10 percent, effective from the date of 
the grant of service connection.  In its rating decision, the 
RO stated that it considered this a complete grant of the 
issue on appeal.  However, where a veteran has filed a notice 
of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating (but less than the maximum available benefit) does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  A statement of the case must be issued on this 
claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following:

1.  Schedule a local hearing concerning 
all claims on appeal.

2.  With any needed assistance from the 
veteran (including possibly obtaining an 
updated release form), seek any 
outstanding records of treatment from 
MacDill Air Force Base Hospital.

3.  Ask the veteran to provide a list of 
the names and addresses of all other 
private and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
cardiological and/or low back symptoms 
since March 2000 (the last time VA 
records were obtained by the RO).  
Provide him with release forms and ask 
him to sign and return a copy for each 
health care provider identified, and for 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claims will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.

4.  Schedule an examination for VA 
purposes.  The claims folder should be 
reviewed prior to the examination.  Any 
tests (including x-rays and/or 
neurological studies) deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran have bilateral 
tennis elbow?  If so, is it at least 
as likely as not (i.e., probably of 
at least 50 percent) that this 
disability first had its onset while 
he was on active duty? 

b.  Does the veteran have ulnar 
neuropathy (claimed as right finger 
problems)?  If so, is it at least as 
likely as not (i.e., probably of at 
least 50 percent) that this 
disability first had its onset while 
he was on active duty or was 
manifested to a compensable degree 
within one year of either the 
veteran's discharge in June 1977 or 
July 1998?

c.  Does the veteran have 
degenerative arthritis of the hands?  
If so, is it at least as likely as 
not (i.e., probably of at least 50 
percent) that this disability first 
had its onset while he was on active 
duty or was manifested to a 
compensable degree within one year 
of either discharge in June 1977 or 
July 1998?

d.  What is the nature and severity 
of the veteran's coronary artery 
disease, status post myocardial 
infarction?

e.  What is the nature and severity 
of the veteran's lumbosacral strain? 
 
5.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence associated with the 
claims file since the June 2004 statement 
of the case, and analysis of all 
pertinent laws, regulations, and 
diagnostic codes.  Allow an appropriate 
period of time for response.

6.  Concerning the claims for service 
connection for rheumatoid arthritis of 
multiple joints and for an initial rating 
in excess of 10 percent for GERD, provide 
the veteran and his representative with a 
statement of the case and give them an 
opportunity to respond.  If, and only if, 
an adequate substantive appeal is timely 
submitted with regard to either claim, 
return the case to the Board for further 
adjudication (after fulfilling all 
applicable duties to notify and assist). 

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


